IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00213-CV

BRIAN DAMON WARD,
                                                               Appellant
v.

JUDGE DONALD L. KRAEMER,
12TH DISTRICT COURT AND TDCJ-ID,
                                                               Appellees



                            From the 12th District Court
                               Walker County, Texas
                              Trial Court No. 1728292


                            MEMORANDUM OPINION


       Appellant, Brian Damon Ward, appeals from a judgment signed by the trial court

on June 11, 2018. By letter dated July 24, 2018, the Clerk of this Court notified appellant

that the appeal was subject to dismissal because the original filing fee had not been paid

and warned appellant that the Court would dismiss the appeal unless, within ten days

from the date of the letter, appellant paid the filing fee or obtained indigent status for the

purpose of the appeal. Ten days have passed, and appellant has not paid the filing fee
for this appeal or obtained indigent status. Accordingly, we hereby dismiss this appeal.

See TEX. R. APP. P. 42.3(c).




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 15, 2018
[CV06]




Ward v. Kraemer, et al.                                                           Page 2